            Case 5:20-cv-05799-LHK Document 133-1 Filed 09/15/20 Page 1 of 3




     JEFFREY BOSSERT CLARK
 1
     Acting Assistant Attorney General
 2   ALEXANDER K. HAAS
     Branch Director
 3   DIANE KELLEHER
     BRAD P. ROSENBERG
 4
     Assistant Branch Directors
 5   M. ANDREW ZEE
     ALEXANDER V. SVERDLOV
 6   Trial Attorneys
 7
     U.S. Department of Justice
     Civil Division - Federal Programs Branch
 8   1100 L Street, NW
     Washington, D.C. 20005
 9   Telephone: (202) 305-0550
10
     Attorneys for Defendants
11

12

13                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF CALIFORNIA
14                                 SAN JOSE DIVISION
15

16    NATIONAL URBAN LEAGUE, et al.,                Case No. 5:20-cv-05799-LHK

17                   Plaintiff,                     DECLARATION OF
                                                    JAMES T. CHRISTY
18
              v.
19
      WILBUR L. ROSS, JR., et al.,
20
                     Defendants.
21

22

23

24

25

26

27

28

     DECLARATION OF JAMES T. CHRISTY
     Case No. 5:20-cv-05799-LHK

                                                0
                Case 5:20-cv-05799-LHK Document 133-1 Filed 09/15/20 Page 2 of 3




 1         I, James T. Christy, make the following Declaration pursuant to 28 U.S.C. § 1746, and state
 2   that under penalty of perjury the following is true and correct to the best of my knowledge and
 3   belief:
 4             1.       The number of enumerators employed by the Census Bureau on the following dates
 5   are as follows:
 6                      August 29, 2020: 239,595
 7                      September 5, 2020: 231,700
 8                      September 15, 2020: 224,406
 9         2.           These numbers are a snapshot in time. They change frequently as enumerators
10   leave and we hire additional enumerators.
11         3.           The enumerator position is temporary. Most enumerators work 8 weeks or less,
12   and average 19 hours per week.
13         4.           It is not possible under the Census Bureau’s systems to identify the precise reasons
14   for the reduction in the number of enumerators stated in paragraph 1 above. This is because the
15   Decennial Applicant Personnel and Payroll System (DAPPS) aggregates and provides reasons for
16   termination for all temporary field staff (Enumerators, Census Field Supervisors, Clerks, Office
17   Operations Supervisors, and Recruiting Assistants). The system does not, however, allow me to
18   isolate just enumerator positions. Below is information reflected in DAPPs from September 7 to
19   the present regarding departures of all staff (including, but not limited to, enumerators).
20

21              Action Type                                                 Number
22              Death                                                               5
23              Expiration of Appointment                                         233
24              Lack of Work                                                      520
25              Misconduct                                                        640
26              Resignation                                                   16,069
27              Unsatisfactory Performance                                        349
28              Total                                                         17,816
               Case 5:20-cv-05799-LHK Document 133-1 Filed 09/15/20 Page 3 of 3




 1        5.        The table above does not reflect new hires during this period. The Census Bureau
 2   hired 14,599 new temporary field staff since September 7, 2020.
 3        6.        The "Lack of Work" reason on termination actions is used primarily to release staff
 4   when no more work is available for the employee. This can be the result of all work in an area
 5   being completed or the scheduled end of an operation. This reason is also used for employees who
 6   are not interested in other work assignments, for example, working in a different Census Field
 7   Manager (CFM) area or traveling to another Area Census Office.
 8        7.        I retrieved the data reflected in the chart above following the submission of my
 9   declaration on September 15, 2020, ECF 127-1, where I stated that “we are only separating
10   enumerators who voluntarily resign or those with a conduct or performance problem.”
11   Accordingly, we will be reiterating our guidance to field managers to remind them of their
12   obligations under the TRO.
13

14
     I have read the foregoing and it is all true and correct.
15
     DATED this _16__ day of September, 2020
16

17     James Christy        Digitally signed by James Christy
                            Date: 2020.09.16 02:27:26 -04'00'
     ____________________________________
18
     James T. Christy
19
     Assistant Director for Field Operations
20
     United States Bureau of the Census
21

22

23

24

25

26

27

28
